— Order unanimously affirmed without costs. Memorandum: In support of its motion for summary judgment, defendant Mercy Hospital submitted affidavits of its assistant administrator and of a medical expert to the effect that there was no negligence on the part of the hospital, its agents and employees. In opposition to the motion, plaintiff submitted only the affidavit of his attorney. This affidavit was insufficient to create a question of fact to defeat the motion for summary judgment. It failed to show that any of the agents and employees of the hospital were negligent and that the treating doctor was an employee of the hospital or that the public could properly so assume (cf., Casucci v Kenmore Mercy Hosp., 144 AD2d 910 [decided herewith]; Mduba v Benedictine Hosp., 52 AD2d 450, 453). (Appeal from order of Supreme Court, Erie County, Wolf, J. — sum*910mary judgment.) Present — Callahan, J. P., Denman, Boomer, Balio and Davis, JJ.